            Case 1:20-cv-07369-LGS Document 9 Filed 11/16/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 JOSEPH GUGLIELMO, on behalf of himself and :
 all others similarly situated,                               :
                                              Plaintiff,      :    20 Civ. 7369 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 VIVIENNE WESTWOOD,                                           :
                                                              :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order, dated October 5, 2020, required the parties to file a proposed joint

letter and case management plan no later than seven days before the initial pretrial conference on

November 19, 2020 (Dkt. No. 5).

        WHEREAS, the parties failed to file the joint letter or proposed case management plan,

and the Order, dated November 13, 2020, directed Plaintiff to file such materials by November

16, 2020, at noon or file a letter requesting adjournment of the pretrial conference.

        WHEREAS, Plaintiff has not complied with the November 13, 2020, Order. It is hereby

        ORDERED that, if Plaintiff is in communication with Defendant, the parties shall file the

joint letter and proposed case management plan as soon as possible and no later than November

17, 2020, at noon, and shall explain why they have not complied with the Court’s deadlines. If

Defendant refuses to cooperate in the preparation of these documents, Plaintiff shall prepare and

file them. If Plaintiff is not in communication with Defendant, no later than November 17, 2020,
           Case 1:20-cv-07369-LGS Document 9 Filed 11/16/20 Page 2 of 2


at noon, Plaintiff shall file a letter requesting adjournment of the initial pretrial conference.

       Plaintiff is reminded that compliance with court-ordered deadlines is not optional and may

result in sanctions or prejudice. Plaintiff is reminded that per the November 13, 2020, Order,

proof of service of the Complaint and that Order is due by November 16, 2020.

Dated: November 16, 2020
       New York, New York




                                                   2
